Me. Justice Wole
delivered the opinion of the court.
After several extensions of time to file his brief and after this court had set a day to hear the parties to determine whether there would be any further extension, the appellant finally filed his alleged brief containing eighty odd pages. In it he copied at length the pleadings and the opinion of the court, covering sixty-two pages of typewritten matter, but failed to present a brief statement of the facts and likewise failed to present an assignment of errors. The appel-lees moved to dismiss.
The brief apparently discusses a number of errors, without clear definition, and treats of matters which involve' a •conflict in the evidence which would send the court to the record without a specification of the pages on which the .appellant’s contentions would be justified. The brief, besides its unnecessary copying of record matter, is not a fair notice to his adversary of the matters to be insisted upon in argument and would be of very little assistance to the court. It fails to comply with Bules 42 and 43 of this court, inasmuch as there is no assignment of errors and no concise statement of facts; and, in accordance with Bule 60 as moved by the appellees, the appeal must be dismissed. Roig v. Pérez, 27 P. R. R. 281; Goble & Giménez v. Truyol & Co., 27 P. R. R. 363. We exercise our discretion in this way with less hesitation as the litigation in question has been pending a long time and the appeal has not been prosecuted vigorously.

Dismissed.

Justices Del Toro, Aldrey and Hutchison concurred.
Mr. Chief Justice Hernández took no part in the decision of this case.